DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 03/28/2022 has been entered.   Upon entering the submission, claims 54, 61, 64, 66, 68, 74, 76, 79-80, 84, and 86 have been amended.  Claims 1-53, 55, 59, 63, 67, 72, 75, 77, and 85 are cancelled.  Claims 54, 56-58, 60-62, 64-66, 68-71, 73-74, 76, 78-84, and 86 are pending.  Claims 54, 56-58, 60-62, 68-71, 73 remain withdrawn.  Claims 64-66, 74, 76, 78-84, and 86 are under examination on the merits.  
 
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(b)
Applicant’s amendment to claim 64 obviates the rejection.  The rejection is hereby withdrawn.
Claim rejection under 35 U.S.C. §102(a)(1)
Applicant’s amendment to claim 64 obviates the rejection.  The rejection is hereby withdrawn.
Claim rejection under 35 U.S.C. §103(a)
Applicant’s amendment and argument have been fully considered, but found not sufficient to overcome the rejection.   The rejection is revised in response to the amendment and provided as the following Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 64-66, 74, 76, 78-84, and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., Envir. Sci. Technol., (2012), v46, p1789-1795.

Applicant’s claim 64 is drawn to a material for selective adsorption of carbon dioxide, the material comprising particles of uniform or substantially uniform sphericity formed from a cross-linked polymer and having nanocavities with carbon dioxide-philic functional groups having a greater affinity for carbon dioxide molecules than other molecules in a mixed gas stream, the functional groups covalently incorporated on walls of the nanocavities, onto which molecules of carbon dioxide are able to be selectively adsorbed, wherein each of the nanocavities is sized and shaped to be structurally complementary with two carbon dioxide molecules due to a distance between the functional groups within the nanocavity sufficient for two kinematic diameters of 0.33 nm to facilitate selective adsorption of the carbon dioxide molecules by entrapment of the carbon dioxide molecules into the nanocavities, wherein the carbon-dioxide-philic functional groups is one of an amide group, an amine group, a carboxyl group, and a hydroxyl group.

Claim interpretation: Claim 64 is interpreted as a material for selective adsorption of carbon dioxide, the material comprising particles of uniform or substantially uniform sphericity formed from a cross-linked polymer wherein the carbon-dioxide-philic functional groups is one of an amide group, an amine group, a carboxyl group, and a hydroxyl group.  The functional/physical properties of the particles of uniform or substantially uniform sphericity result from the use of an organic template similarly to carbon dioxide, such as oxalic acid (i.e. ethanedioic acid), in light of Example Set II of present specification at pages 42-43.  Therefore, the functional/physical properties of the particles are considered to be inherited properties of the particles prepared by the process in claim 64.

Zhao et al. discloses a material for selective adsorption of carbon dioxide, the material comprising particles formed from a cross-linked polymer, wherein the polymer was prepared by reacting acrylamide (AAM) and ethylene glycol dimethacrylate (EGDMA) in the presence of polymer initiator AIBN and CO2-template ethanedioic acid (oxalic acid) in a solvent of acetonitrile, toluene, methanol, and 20% a.q. HCl solution. Several polymers were prepared, and listed in Table 1, “2.2. Synthesis of MIP-CO2 adsorbents” at p.1790.  After removing the template, polymers were grounded and screened to 50-150 μm.  Zhao et al. discloses the resulting molecularly imprinted adsorbents of CO2 polymer materials have good CO2-selectivity and thermal stability at 200 °C, especially the polyaramid polymer MIP1b (see Abstract), which contains the carbon-dioxide-philic functional groups of an amide group, an amine group, and/or a carboxyl group.   In terms of limitation of the particles of uniform or substantially uniform sphericity, Zhao et al. discloses the polymers were grounded, and screened to 50-150 μm, and the resulting polymer material of MIP-CO2 adsorbents comprises particles of uniform or substantially uniform sphericity.   Therefore, Zhao et al. anticipates claim 64.  
In terms of claim 65, because Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic methods using the same template oxalic acid, the limitation of the nanocavities are smaller than 2 nm is considered to be inherited property of the CO2 selective adsorbents disclosed by Zhao et al.    
In terms of claim 66 wherein the particles are insoluble in water and able to regenerate by removal of adsorbed carbon dioxide molecules using temperature and pressure manipulations, see “2.4 CO2 adsorption/Desorption” at page 1790 of Zhao et al.   
In terms of claims 74 and 76, because Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic method using the same template oxalic acid, the limitation of the nanocavities are smaller than 2 nm is considered to be inherited property of the CO2 selective adsorbents disclosed by Zhao et al.    
In terms of claims 78-79, Zhao et al. teaches the template used in the polymerization is oxalic acid. 
In terms of claims 80-83, Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic method using the same template oxalic acid, the further limitations/physical properties of the claims are considered to be inherited/inevitable properties of the MIP-CO2 adsorbents disclosed by Zhao et al.    
In terms of claim 84, Table 2 of Zhao et al. discloses the material has a carbon dioxide adsorption capacity that ranges from at least 0.28 mmol/g to 0.62 mmol/g at temperatures |ranging from 25 °C to 80°C in a mixed gas stream, see pages 1791-1792. 
In terms of claim 86, Zhao et al. discloses the monomer comprises acrylamide (AAM). 

Alternatively, claims 64-66, 74, 76, 78-84, and 86 are also subject to the following 103(a) rejection:

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 64-66, 74, 76, 78-84, and 86 are rejected under 35 U.S.C. 103 (a) as unpatentable over Zhao et al. in view of U.S. Patent Publication No. US2014/0264984 (“the `984 publication”) to S Kosvintsev  

Determination of the scope and content of the prior art (MPEP §2141.01)
Zhao et al. discloses a material for selective adsorption of carbon dioxide, the material comprising particles formed from a cross-linked polymer, wherein the polymer was prepared by reacting acrylamide (AAM) and ethylene glycol dimethacrylate (EGDMA) in the presence of polymer initiator AIBN and CO2-template ethanedioic acid (oxalic acid) in a solvent of acetonitrile, toluene, methanol, and 20% a.q. HCl solution. Several polymers were prepared, and listed in Table 1, “2.2. Synthesis of MIP-CO2 adsorbents at p.1790.  After removing the template, polymers were grounded and screened to 50-150 μm.  Zhao et al. discloses the resulting molecularly imprinted adsorbents of CO2 polymer materials have good CO2-selectivity and thermal stability at 200 °C, especially the polyaramid polymer MIP1b (see Abstract), which contains the carbon-dioxide-philic functional groups of an amide group, an amine group, and/or a carboxyl group.   In terms of limitation of the particles of uniform or substantially uniform sphericity, Zhao et al. discloses the polymers were grounded, and screened to 50-150 μm.

The `984 publication discloses spheroidal polymer beads having a uniform size prepared by polymerizing uniformly sized monomer droplets formed by dispersing a polymerizable monomer phase over double-walled cylindrical cross-flow membrane into an aqueous phase [0001].   The monomer used in the monomer droplets includes acrylamides [0027] in a solvent [0029] with a cross-linker such as divinylbenzene or trivinylbenzene [0025] and an initiator [0030]. The acrylamides monomer comprises an amide functional which is defined in present application as a "carbon dioxide-philic group". This amide functional has thus an affinity for a CO2 gas.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between claim 64 and Zhao et al. is that the prior art is silent on the uniform or substantially uniform particles having nanocavities with functional groups (e.g. amides) having an affinity for CO2 covalently incorporated on walls of the nanocavities.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 64 would have been obvious over Zhao et al. because Zhao et al. discloses that the polymers were grounded, and screened to 50-150 μm, see “2.2. Synthesis of MIP-CO2 adsorbents” at p.1790.  One ordinary skilled in the art would have known that the resulting polymer material of MIP-CO2 adsorbents which were grounded, and screened to 50-150 μm comprises particles of uniform or substantially uniform sphericity.  In addition, the `984 publication discloses spheroidal polymer beads having a uniform size prepared by polymerizing uniformly sized monomer droplets formed by dispersing a polymerizable acrylamide monomer phase over double-walled cylindrical cross-flow membrane into an aqueous phase which is defined in present application as a "carbon dioxide-philic group". It would have been obvious for one ordinary skilled in the art to further optimizing the uniform or substantially uniform particles disclosed by Zhao et al if needed according to the teaching from the `984 publication for the same application, namely an affinity for a CO2 gas.
In terms of claim 65, because Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic methods using the same template oxalic acid, the limitation of the nanocavities are smaller than 2 nm is considered to be inevitable property, and naturally flowing from the CO2 selective adsorbents disclosed by Zhao et al.    
In terms of claim 66 wherein the particles are insoluble in water and able to regenerate by removal of adsorbed carbon dioxide molecules using temperature and pressure manipulations, see “2.4 CO2 adsorption/Desorption” at page 1790 of Zhao et al.   
In terms of claims 74 and 76, because Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic method using the same template oxalic acid, the limitation of the nanocavities are smaller than 2 nm is considered to be inevitable property, and naturally flowing from the CO2 selective adsorbents disclosed by Zhao et al.  
In terms of claims 78-79, Zhao et al. teaches the template used in the polymerization is oxalic acid. 

In terms of claims 80-83, Zhao et al.  teaches the polyacrylamides are highly CO2 selective adsorbents, and prepared by the similar synthetic method using the same template oxalic acid, the further limitations/physical properties of the claims are considered to be inevitable property, and naturally flowing from the CO2 selective adsorbents disclosed by Zhao et al.  
In terms of claim 84, Table 2 of Zhao et al. discloses the material has a carbon dioxide adsorption capacity that ranges from at least 0.28 mmol/g to 0.62 mmol/g at temperatures |ranging from 25 °C to 80°C in a mixed gas stream, see pages 1791-1792. 
In terms of claim 86, Zhao et al. discloses the monomer comprises acrylamide (AAM). 


Conclusions
Claims 64-66, 74, 76, 78-84, and 86 are rejected.
Claims 54, 56-58, 60-62, 68-71, 73 remain withdrawn.  

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731